          Case 1:20-cv-05257-JPB Document 1 Filed 12/29/20 Page 1 of 14




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION
                                    :
     ESTES GREEN,                   :
                                    :
     Plaintiff,                     :
                                    :
     vs.                            : Civil Action No.
                                    :
     POWELL BUSINESS                : _________________
     VENTURES, INC. AND             :
     CHARLES MICHAEL “MIKE”         :
     POWELL,                        :
                                    :
     Defendants.

                                    COMPLAINT

     Plaintiff Estes Green (“Green”) brings this Complaint against Defendants Powell
Business Ventures, Inc. (“Powell Business Ventures” or “the Company”) and Charles

Michael “Mike” Powell (“Powell”) (collectively “Defendants”) alleging violation of
the Fair Labor Standards Act’s Maximum Hours provision (29 U.S.C. § 207) and
shows this Court as follows:
1.      INTRODUCTION
                                               1.
     Green has worked as an emissions tester for Powell Business Venture since 2006.
Despite often working more than forty hours in a given workweek, he has never been

paid the overtime premium required by the FLSA.




                                         -1-
          Case 1:20-cv-05257-JPB Document 1 Filed 12/29/20 Page 2 of 14




2.      JURISDICTION AND VENUE
                                                 2.
     This Court has subject matter jurisdiction over the present action under Article
III, § 2 of the United States Constitution, FLSA § 16(b), 29 U.S.C. § 216(b), 28 U.
S.C § 1331, because this case arises under the FLSA, a federal statute that affects
interstate commerce.

                                                 3.
     Venue properly lies in the Northern District of Georgia under 28 U.S.C. § 1391
because Powell Business Ventures maintains its principal place of business in this

judicial district and a substantial portion of the events giving rise to the claims herein
arose in this judicial district.
3.      THE PARTIES
                                                 4.

     Green is a natural person who resides in DeKalb County, Georgia.
                                                 5.
     Powell Business Ventures is a domestic for-profit corporation organized under
the laws of the State of Georgia.
                                                 6.
     Powell Business Ventures has employed Green as a state emissions tester from

approximately 2006 through the present date.
                                                 7.
     Powell Business Ventures is subject to the personal jurisdiction of this Court.




                                           -2-
          Case 1:20-cv-05257-JPB Document 1 Filed 12/29/20 Page 3 of 14




                                                  8.
     Powell Business Ventures may be served through its registered agent Keith F.

Brandon at 3312 Piedmont Road, Suite 550, Atlanta, Georgia 30305.
                                                  9.
     Powell is a natural person who resides in Gwinnett County, Georgia.

                                                  10.
     Powell is the owner, CEO and CFOP of Powell Business Ventures.
                                                  11.

     Powell is subject to the personal jurisdiction of this Court.
                                                  12.
     Powell may be served with process at 1805 Deerbrook Run Drive, 30A,

Lawrenceville, Georgia 30043 or wherever he may be found.
4.      ENTERPRISE COVERAGE
                                                  13.
     From December 2017 through the date of this Complaint, (hereinafter “the
Relevant Time Period”), Powell Business Ventures was an “enterprise engaged in
commerce or in the production of goods for commerce” within the meaning of 29
U.S.C. § 207(a)(1).
                                                  14.
     Throughout the Relevant Time Period, Powell Business Ventures employed two
or more employees who handled materials the Company used for business purposes

including, but not limited to, office furniture, phones, computers, and office supplies.




                                            -3-
        Case 1:20-cv-05257-JPB Document 1 Filed 12/29/20 Page 4 of 14




                                             15.
   Throughout 2017, Powell Business Ventures had two or more “employees

engaged in commerce” within the meaning of 29 U.S.C. § 203(s)(1)(A).
                                             16.
   Throughout 2018, Powell Business Ventures had two or more “employees

engaged in commerce” within the meaning of 29 U.S.C. § 203(s)(1)(A).
                                             17.
   Throughout 2019, Powell Business Ventures had two or more “employees

engaged in commerce” within the meaning of 29 U.S.C. § 203(s)(1)(A).
                                             18.
   Throughout 2020, Powell Business Ventures had two or more “employees

engaged in commerce” within the meaning of 29 U.S.C. § 203(s)(1)(A).
                                             19.
   Throughout 2017, Powell Business Ventures employed two or more “employees
handled, sold or otherwise worked on goods or materials that had been moved in or
produced for commerce” within the meaning of 29 U.S.C. § 203(s)(1)(A).
                                             20.
   Throughout 2018, Powell Business Ventures employed two or more “employees
handled, sold or otherwise worked on goods or materials that had been moved in or
produced for commerce” within the meaning of 29 U.S.C. § 203(s)(1)(A).




                                       -4-
        Case 1:20-cv-05257-JPB Document 1 Filed 12/29/20 Page 5 of 14




                                                 21.
   Throughout 2019, Powell employed two or more “employees handled, sold or

otherwise worked on goods or materials that had been moved in or produced for
commerce” within the meaning of 29 U.S.C. § 203(s)(1)(A).
                                                 22.

   Throughout 2020, Powell Business Ventures employed two or more “employees
handled, sold or otherwise worked on goods or materials that had been moved in or
produced for commerce” within the meaning of 29 U.S.C. § 203(s)(1)(A).

                                                 23.
   In 2017, Powell Business Ventures had an annual gross volume of sales made or
business done of not less than $500,000.

                                                 24.
   In 2018, Powell Business Ventures had an annual gross volume of sales made or
business done of not less than $500,000.
                                                 25.
   In 2019, Powell Business Ventures had an annual gross volume of sales made or
business done of not less than $500,000.
                                                 26.
   In 2020, Powell Business Ventures had or is expected to have an annual gross
volume of sales made or business done of not less than $500,000.




                                           -5-
        Case 1:20-cv-05257-JPB Document 1 Filed 12/29/20 Page 6 of 14




                                               27.
   In 2017, Powell Business Ventures had an annual gross volume of sales made or

business done of not less than $500,000 (exclusive of excise taxes at the retail level
that are separately stated) within the meaning of 29 U.S.C. § 203(s)(1)(A).
                                               28.

   In 2018, Powell Business Ventures had an annual gross volume of sales made or
business done of not less than $500,000 (exclusive of excise taxes at the retail level
that are separately stated) within the meaning of 29 U.S.C. § 203(s)(1)(A).

                                               29.
   In 2019, Powell Business Ventures had an annual gross volume of sales made or
business done of not less than $500,000 (exclusive of excise taxes at the retail level

that are separately stated) within the meaning of 29 U.S.C. § 203(s)(1)(A).
                                               30.
   In 2020, Powell Business Ventures had an annual gross volume of sales made or
business done of not less than $500,000 (exclusive of excise taxes at the retail level
that are separately stated) within the meaning of 29 U.S.C. § 203(s)(1)(A).
                                               31.
   Throughout the Relevant Time Period, Powell Business Ventures has been an
“enterprise engaged in commerce or in the production of goods for commerce”
within the meaning of 29 U.S.C. § 203(s)(1).




                                         -6-
          Case 1:20-cv-05257-JPB Document 1 Filed 12/29/20 Page 7 of 14




5.      INDIVIDUAL COVERAGE UNDER THE FLSA
                                                32.

     At all times during the Relevant Time Period, Green was “engaged in
commerce” as an employee of Powell Business Ventures within the meaning of
FLSA, § 7(a)(1), 29 U.S.C. § 207(a)(1).
6.      POWELL’S STATUS AS AN EMPLOYER
                                                33.
     Throughout the Relevant Time Period, Powell was the owner and/or operator of
Powell Business Ventures.

                                                34.
     Throughout the Relevant Time Period, Powell was the CEO and CFO of Powell
Business Ventures.

                                                35.
     Throughout the Relevant Time Period, Powell exercised operational control
over the Company’s activities.

                                                36.
     Throughout the Relevant Time Period, Powell exercised operational control
over Green’s work activities.

                                                37.
     Throughout the Relevant Time Period, Powell was involved in the day to day
operation of Powell Business Ventures.




                                          -7-
          Case 1:20-cv-05257-JPB Document 1 Filed 12/29/20 Page 8 of 14




                                               38.
     Throughout the Relevant Time Period, Powell Business Ventures vested Powell

with supervisory authority over Green.
                                               39.
     Throughout the Relevant Time Period, Powell exercised supervisory authority

over Green.
                                               40.
     Throughout the Relevant Time Period, Powell scheduled Green’s working hours

or supervised the scheduling of Green’s working hours.
                                               41.
     Throughout the Relevant Time Period, Powell directed Green in the performance

of his job assignments for Powell Business Ventures.
                                               42.
     Throughout the Relevant Time Period, Powell exercised authority and
supervision over Green’s compensation.
                                               43.
     Throughout the Relevant Time Period, Powell was Green’s “employer” within
the meaning of 29 U.S.C. § 203(d).
7.      GREEN’S NON-EXEMPT STATUS
                                               44.
     At all times during the Relevant Time Period, Green was compensated at an

hourly rate for the work he performed as a state emissions tester for Powell
Business Ventures.


                                         -8-
           Case 1:20-cv-05257-JPB Document 1 Filed 12/29/20 Page 9 of 14




                                               45.
   Green was not exempt from the maximum hour requirements of the FLSA by

reason of any exemption during any period of his employment with Defendants.
                                               46.
   Throughout the Relevant Time Period, Powell Business Ventures did not

employ Green in a bona fide professional capacity within the meaning of 29 USC §
213 (a).
                                               47.

   Throughout the Relevant Time Period, Green did not possess a specialized
educational degree that he utilized to perform his duties on behalf of Defendants.
                                               48.

   Throughout the Relevant Time Period, Powell Business Ventures did not
employ Green in a bona fide administrative capacity within the meaning of 29
USC § 213 (a).
                                               49.
   Throughout the Relevant Time Period, Powell Business Ventures did not
employ Green in a bona fide executive capacity within the meaning of 29 USC §
213 (a).
                                               50.
   Throughout the Relevant Time Period, Powell Business Ventures did not
employ Green in the capacity of an “outside salesman” so as to be exempt from the
maximum hour requirements of 29 USC § 213 (a).




                                         -9-
          Case 1:20-cv-05257-JPB Document 1 Filed 12/29/20 Page 10 of 14




                                                51.
     In 2006, Defendant Powell hired Green to work as a state emissions tester for

the Company on a part-time basis.
                                                52.
     Powell Business Ventures employed Green as a part-time state emissions tester

from 2006 through 2007.
                                                53.
     Powell Business Ventures has employed Green as a full-time state emissions

tester from approximately 2008 through the present date.
                                                54.
     Throughout the Relevant Time Period, Green was an “employee” of Powell

Business Ventures within the meaning of 29 U.S.C. § 203(e)(1).
                                                55.
     Throughout the Relevant Time Period, Powell Business Ventures was Green’s
“employer” within the meaning of 29 U.S.C. § 203(d).
8.      FLSA OVERTIME VIOLATION
                                                56.
     Powell Business Ventures paid Green $12.00 an hour during the Relevant Time
Period.
                                                57.
     Powell Business Ventures occasionally paid Green a bonus for his work on an

hourly basis.




                                         -10-
         Case 1:20-cv-05257-JPB Document 1 Filed 12/29/20 Page 11 of 14




                                                58.
   Green did not earn commissions in his position as a state emissions inspector.

                                                59.
   From December 2017 through October 2018, Green normally worked from 8:00
a.m. until 6:00 p.m., Monday through Saturday.

                                                60.
   From December 2017 through October 2018, Green also normally worked from
11:00 a.m. until 5:00 p.m. on Sundays.

                                                61.
   During all weeks from approximately December 2017 until April 26, 2018,
Green also worked an additional 30 minutes after his normally scheduled hours on

Tuesdays, Thursdays and Saturdays transporting money bags containing customer
payments to Powell.
                                                62.
   At all times relevant from December 2017 through October 2018, Green
generally worked between 66 and 67.5 hours during most work weeks.
                                                63.
   From approximately November 2018 through the date of filing of this
Complaint, Green typically worked 60-65 hours during most, if not all work
weeks.
                                                64.
   Throughout the Relevant Time Period, Defendants were aware of Green’s actual
hours worked.


                                         -11-
        Case 1:20-cv-05257-JPB Document 1 Filed 12/29/20 Page 12 of 14




                                               65.
   Throughout the Relevant Time Period, Green regularly worked in excess of 40

hours during most work weeks.
                                               66.
   Throughout the Relevant Time Period, Defendants compensated Green at his

regular hourly rate for each hour he worked, regardless of how many hours he
actually worked during each work week (i.e. “straight pay”).
                                               67.

   At one point, Powell told Green that he did not pay overtime.
                 9.    COUNT I — FAILURE TO PAY OVERTIME
                                               68.
   The allegations in paragraphs 1 through 67 are incorporated by reference as if set

out verbatim herein.
                                               69.
   Throughout the Relevant Time Period, Green was an employee covered by the
FLSA’s maximum hour provisions set forth in 29 U.S.C. § 207(a).
                                               70.
   Throughout the Relevant Time Period, Green regularly worked for Defendants
in excess of 40 hours during his work weeks.
                                               71.
   Throughout the Relevant Time Period, Defendants failed to compensate Green at

one-and-one-half times his regular hourly rate for work in excess of 40 hours in each
work week.


                                        -12-
        Case 1:20-cv-05257-JPB Document 1 Filed 12/29/20 Page 13 of 14




                                                  72.
   Defendants are jointly and severally liable to Green for payment of all due and

unpaid overtime compensation during the Relevant Time Period, in an amount to be
determined at trial, in accordance with FLSA § 16(b), 29 U.S.C. § 216(b).
                                                  73.

   As a result of the underpayment of overtime compensation as alleged above,
Green is entitled to liquidated damages in accordance with FLSA § 16(b), 29 U.S.C.
§ 216(b).

                                                  74.
   As a result of the underpayment of overtime compensation as alleged above,
Green is entitled to his litigation costs, including his reasonable attorney’s fees in

accordance with FLSA § 16(b); 29 U.S.C. § 216(b).
   WHEREFORE, Green respectfully prays:
      1. That he be awarded an amount to be determined at trial against
            Defendants, jointly and severally, in unpaid overtime compensation due
            under the FLSA;
      2. That he be awarded an additional like amount against Defendants, jointly
            and severally, in liquidated damages;
      3. That he be awarded his costs of litigation, including his reasonable
            attorneys' fees against Defendants, jointly and severally; and
      4. For such other and further relief as the Court deems just and proper.




                                           -13-
   Case 1:20-cv-05257-JPB Document 1 Filed 12/29/20 Page 14 of 14




                                Respectfully submitted,

                                   DELONG CALDWELL BRIDGERS
                                   FITZPATRICK & BENJAMIN, LLC
101 Marietta Street, N.W.
Suite 2650                         /s/ Michael A. Caldwell
Atlanta, Georgia 30303             Michael A. Caldwell
(404) 979-3150                     Ga. Bar No. 102775
(404) 979-3170 (f)
michaelcaldwell@dcbflegal.com      /s/ Charles R. Bridgers
charlesbridgers@dcbflegal.com      Charles R. Bridgers
                                   Ga. Bar No. 080791

                                   Counsel for Plaintiff




                                 -14-
